Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicants’ response to the office action filed on 06 November 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 November 2020 has been entered.

Claims 45, 46, 64, 65, 67-71 and 73-84 are pending and under examination.

	

Allowable Subject Matter
Claims 45, 46, 64, 65, 67-71 and 73-84 are allowed.  
The following is an examiner’s statement of reasons for allowance:
 The closest art is as follows: 
Colston et al. (US20110092376) and Hindson et al. (US20140028255): 
Colston et al. teach systems comprising a sample loading component and a reagent loading component. Colston et al. teach a sample loading region comprising a plurality of reservoirs comprising processed samples, i.e. chambers in a sample cartridge or wells in a multi-
Furthermore, Colston et al. teach their reagent fluidic assembly, i.e. a reagent rail, comprises reagent cartridges comprising fluidics to communicate with sample cartridges also comprising fluidics and a droplet generator. Furthermore, Colston et al. disclose an embodiment of a common outlet from a mixer component.
Furthermore, Colston et al. teach their system provides barcodes for tagging individual droplets during droplet formation.
Furthermore, Hindson et al. teach providing a barcode library of different barcodes, wherein barcodes are associated with beads.
 However, Colston et al. and Hindson et al. do not expressly teach a system comprising a plurality of microchannels, each microchannel having an inlet, and each communicating with a common output microchannel at different first junctions as well as a reagent rail comprising a plurality of containers, each container comprising different marker molecules comprising different spatial information.
Self et al. (US20100126286); Heaney (US20080286161) and Sibbett et al. (US20120228142):
Self et al. disclose an apparatus comprising a system for preparing samples, i.e. pre-analytical system (PAS), for further analysis , wherein the system comprises sample vessels include test tube strips, i.e. extraction tube units or ETU, and multiwell plates.  Self et al. teach their device comprises an automated multichannel pipettor to remove samples from a first set of sample vessels and put them in a second set of sample vessels using vacuum, i.e. suction  a multifunctional head comprising a transfer head comprising a plurality of extraction channels.
Self et al. teach the benefits of providing sample on a substrate have a flat surface (e.g. Samples may be provided in a flat-bottom bottle or tube or other configuration from which it is difficult to automatically pipette the entire sample, resulting in a high dead volume as in para 0113,pg. 12).
 Heaney et al. teach providing a flat surface comprising discrete features for biological specimen (e.g. para 0077, pg. 5).
 Furthermore, Sibbett et al teach microfluidic devices comprising channels comprising semi-impermeable membranes that cover the end of a channel at the junction with a chamber and that block the entry of unwanted materials into the channels.
 However, the combined teachings of Self et al., Heaney et al. and Sibbett et al. do not expressly teach a sampler subsystem comprising a specimen holder comprising a plate having a flat surface, and, on the flat surface, a biological specimen comprising a tissue, as well as a multifunctional head comprising a transfer head comprising a plurality of extraction channels, wherein the extraction channels comprise openings covered with one or more transfer membranes.
Therefore, the combined teachings of Colston et al., Hindson et al., Self et al., Heaney et al. and Sibbett et al. do not render the claimed invention obvious.
Furthermore, the prior art does not teach or fairly suggest the claimed combination of structural components comprising a system comprising a plurality of microchannels, each microchannel having an inlet, and each communicating with a common output microchannel at different first junctions ; a reagent rail comprising a plurality of containers, each comprising different spatial information; a sampler subsystem comprising a specimen holder comprising a plate having a flat surface, and, on the flat surface, a biological specimen comprising a tissue, as well as a multifunctional head comprising a transfer head comprising a plurality of extraction channels, wherein the extraction channels comprise openings covered with one or more transfer membranes as recited by the claimed apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/Primary Examiner, Art Unit 1639